DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 line 6-7 and claim 8 lines 6-7 state: “a receiving portion disposed on both lateral sides of the receiving” and “a receiving portion disposed on opposite lateral sides of the receiving portion” respectively this is indefinite because the “receiving portion” cannot be next to “the receiving portion”.  The examiner thinks the second receiving portion is meant to be the forming portion this would make the claim constant with the instant specification along with independent claim 1. Thus, this is how the examiner will interpret the claim until further clarification is given. Claims 6, 7, 9 and 10 are also rejected as depending on claims 5 and 8. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung (US 2020/0365836).
As to claim 1, Jung discloses a pouch case (figures 5-9, #300, [0054]-[0070]) for an electrode assembly (figures 5-9, #200, [0054]-[0070]), the pouch case comprises:
a forming portion (figures 5-9, #315, [0054]-[0070]) formed at a center of the pouch case (figures 5-9, #315, [0054]-[0070]) having a depth (figures 5-9, letter h, [0059]) sufficient to tightly accommodate one side portion of the electrode assembly (figures 5-9, [0054]-[0070], the electrode assembly is #200, the side of the electrode assembly is #230 also see MPEP 2112.01 for tightly accommodating along with the figures);
a receiving portion (figures 5-9, #310a and 310b, [0054]-[0070]) formed on opposites latter sides of the forming portion (figures 5-9, #315, [0054]-[0070]), the receiving portion 
a sealing portion (figures 5-9, #320, 330 and 350, [0054]-[0070]) provided at an outer periphery of the receiving portion (figures 5-9, [0054]-[0070]; the receiving portion being 310a and 310b and the sealing portions being 320, 330 and 350), the sealing portions sealing the accommodated electrode assembly (figures 5-9, [0054]-[0070], the electrode assembly 200 and the sealing portions 320, 330 and 350 and [0078]-[0080] discusses the sealing i.e. thermal fusion of the sealing members); and 
a notch portion (figures 5-9, #317, [0054]-[0070]) formed in the sealing portions proximate to opposing ends of the forming portion in the vertical direction (figures 5-9, [0054]-[0070] the notch portion being 317 and the sealing portions being 320 and 330 seen within figure 9 that the notch is within the sealing portion denoted B, [0059] discuss the notch portion with respect to the forming portion, the vertical direction being the length of the forming portion),
wherein the forming portion (figures 5-9, #315, [0054]-[0070]) includes a bottom portion (figures 5-9, [0054]-[0070], the portion of the forming portion in which the 230 side of the electrode contacts) for positioning therein the side portion of the electrode assembly (figures 5-9, #200 the side #230, [0054]-[0070]) and the height portion upwardly extending from opposing ends of the bottom portion in a horizontal direction (figures 5-9, [0054]-[0070], the height is letter “h” as discussed in [0059] and the sides are the portions extending).
As to claim 2, Jung discloses wherein, the receiving portion (figures 5-9, #310a and 310b, [0054]-[0070]) is connected to both sides of the forming portion (figures 5-9, #315, [0054]-[0070]) and include a forming connection portion formed on one side and connected to the height portion (figures 5-9, [0054]-[0070], the material connected 310a and 310b to the forming portion 315 is the forming connection portion) and a sealing connection portion formed on the other side (figures 5-9, [0054]-[0070] the sealing connection portion is the portion between the sealing portion and the receiving portion) and connected to the sealing portion to have a step with the forming portion (figures 5-9, [0054]-[0070], all the portions are connected and there is a step), and
the notch portion (figures 5-9, #317, [0054]-[0070]) is connected with an inclination determined in advance from the opposing ends of the bottom portion of the forming portion to the sealing portion (figures 5-9, [0054]-[0070], [0059] discuss the triangle step portion and figure 9 with letter B shows the notch going to the sealing portion). 
As to claim 5, Jung discloses a pouch case (figures 5-9, #300, [0054]-[0070]) for an electrode assembly (figures 5-9, #200, [0054]-[0070]), the pouch case comprises:
a forming portion (figures 5-9, #315, [0054]-[0070]) disposed at a center of the pouch case (figures 5-9, #315, [0054]-[0070]) having a depth (figures 5-9, letter h, [0059]) sufficient to tightly accommodate one side portion of the electrode assembly (figures 5-9, [0054]-[0070], the electrode assembly is #200, the side of the electrode assembly is #230 also see MPEP 2112.01 for tightly accommodating along with the figures);
a receiving portion (figures 5-9, #310a and 310b, [0054]-[0070]) disposed on both lateral sides of the forming portion (figures 5-9, #315, [0054]-[0070]), the receiving portion coming 
a sealing portion (figures 5-9, #320, 330 and 350, [0054]-[0070]) disposed at an outer periphery of the receiving portion (figures 5-9, [0054]-[0070]; the receiving portion being 310a and 310b and the sealing portions being 320, 330 and 350), for sealing the accommodated electrode assembly (figures 5-9, [0054]-[0070], the electrode assembly 200 and the sealing portions 320, 330 and 350 and [0078]-[0080] discusses the sealing i.e. thermal fusion of the sealing members); and 
a notch portion (figures 5-9, #317, [0054]-[0070]) in the sealing portions on opposing ends of the forming portion in the vertical direction (figures 5-9, [0054]-[0070] the notch portion being 317 and the sealing portions being 320 and 330 seen within figure 9 that the notch is within the sealing portion denoted B, [0059] discuss the notch portion with respect to the forming portion, the vertical direction being the length of the forming portion),
wherein the forming portion (figures 5-9, #315, [0054]-[0070]) includes a bottom portion (figures 5-9, [0054]-[0070], the portion of the forming portion in which the 230 side of the electrode contacts) for receiving the side portion of the electrode assembly (figures 5-9, #200 the side #230, [0054]-[0070]) and the height portion upwardly extending from opposing ends of the bottom portion in a horizontal direction (figures 5-9, [0054]-[0070], the height is letter “h” as discussed in [0059] and the sides are the portions extending),

wherein the notch portion (figures 5-9, #317, [0054]-[0070]) is spaced apart a fixing distance from the opposing ends of the bottom portion of the forming portion to form a step with the bottom portion (figures 5-9, #317, [0054]-[0070] also see [0059] for discussion of the step). 
As to claim 8, Jung discloses a pouch type secondary battery (figures 5-9 #100, [0022]) comprising: 
a pouch case (figures 5-9, #300, [0054]-[0070]) comprises:
a forming portion formed (figures 5-9, #315, [0054]-[0070]) at a center of the pouch case (figures 5-9, #315, [0054]-[0070]) having a depth (figures 5-9, letter h, [0059]) sufficient to tightly accommodate one side portion of the electrode assembly (figures 5-9, [0054]-[0070], the electrode assembly is #200, the side of the electrode assembly is #230 also see MPEP 2112.01 for tightly accommodating along with the figures);
a receiving portion (figures 5-9, #310a and 310b, [0054]-[0070]) disposed on opposites lateral sides of the forming portion (figures 5-9, #315, [0054]-[0070]), the receiving portion coming into contact with respective opposite sides planes of the electrode assembly when the 
a sealing portion (figures 5-9, #320, 330 and 350, [0054]-[0070]) disposed at an outer periphery of the receiving portion (figures 5-9, [0054]-[0070]; the receiving portion being 310a and 310b and the sealing portions being 320, 330 and 350), the sealing portion sealing the accommodated electrode assembly (figures 5-9, [0054]-[0070], the electrode assembly 200 and the sealing portions 320, 330 and 350 and [0078]-[0080] discusses the sealing i.e. thermal fusion of the sealing members); and 
a notch portion (figures 5-9, #317, [0054]-[0070]) in the sealing portions proximate to opposing ends of the forming portion in the vertical direction (figures 5-9, [0054]-[0070] the notch portion being 317 and the sealing portions being 320 and 330 seen within figure 9 that the notch is within the sealing portion denoted B, [0059] discuss the notch portion with respect to the forming portion, the vertical direction being the length of the forming portion),
wherein the forming portion (figures 5-9, #315, [0054]-[0070]) includes a bottom portion (figures 5-9, [0054]-[0070], the portion of the forming portion in which the 230 side of the electrode contacts) for positioning therein the side portion of the electrode assembly (figures 5-9, #200 the side #230, [0054]-[0070]) and the height portion upwardly extending from opposing ends of the bottom portion in a horizontal direction (figures 5-9, [0054]-[0070], the height is letter “h” as discussed in [0059] and the sides are the portions extending); and

As to claim 9, Jung discloses wherein a vertical length of the bottom portion in which the electrode assembly is seated is smaller than or equal to a vertical length of the receiving potion (figures 5-9, [0059]-[0070], it can be seen within the figures that the two are the same size). 
As to claim 10, Jung discloses wherein the electrode tabs are drawn out in opposing directions of the electrode assembly, respectively (figures 5-9 #220 and #210, [0054]-[0070]), and
a horizontal length of the electrode assembly parallel to the direction of the electrode tabs drawn out opposing direction of the electrode assembly is larger than a length of the electrode assembly in a height direction (figures 5-8 #200, [0054]-[0070]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2020/0365836) as applied to claims 1 and 5 above, and further in view of Kim (US 2007/0009806).
As to claim 3, Jung is silent to wherein the bottom portion of the forming portion has an uneven surface. However, it can be seen that the bottom portion of Jung matches the side surface of the electrode assembly. Kim discloses a pouch type secondary battery wherein the electrode assembly is either a stacking electrode assembly or a rolled electrode assembly 
As to claim 4, modified Jung discloses wherein, the protruding or depressed form of the bottom portion of the forming portion is maintained in a process of packaging the electrode assembly, and the uneven surface is spread at the time at the time of sealing the pouch case (figures 5-9 of Jung and [0061] of Kim; also note MPEP 2113). Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (see MPEP 2113). 
As to claim 6, Jung is silent to wherein the bottom portion of the forming portion has an uneven surface. However, it can be seen that the bottom portion of Jung matches the side surface of the electrode assembly. Kim discloses a pouch type secondary battery wherein the electrode assembly is either a stacking electrode assembly or a rolled electrode assembly ([0061]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invitation to use the rolled electrode assembly from Kim in place of 
As to claim 7, modified Jung discloses wherein, a protruding or depressed from the uneven surface is maintained in packing the electrode assembly, the uneven surface is spread at the time of sealing the pouch case (figures 5-9 of Jung and [0061] of Kim; also note MPEP 2113). Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (see MPEP 2113). 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724